Citation Nr: 0910357	
Decision Date: 03/19/09    Archive Date: 03/26/09	

DOCKET NO.  02-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, rated as 30 percent disabling from 
January 3, 1989, to January 29, 2007, after which it has been 
rated as 50 percent disabling.   

2.  Entitlement to an increased disability rating and an 
effective date earlier than February 8, 2001, for a 
disability evaluation of 60 percent for peripheral vascular 
disease of the right lower extremity.   

3.  Entitlement to an increased disability rating and an 
effective date earlier than February 8, 2001, for a 
disability rating of 60 percent for peripheral vascular 
disease of the left lower extremity.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).  

The Veteran had periods of active service with both the Navy 
and the Air Force on different occasions between 
September 1942 and March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  

The Board notes that in addition to the disabilities at 
issue, service connection is in effect for atherosclerotic 
vascular disease with bilateral carotid stenosis and coronary 
heart disease with angina pectoris, rated as 60 percent 
disabling; and degenerative joint disease of the lumbar spine 
and sacroiliac joints, rated as 40 percent disabling.  With 
consideration of the bilateral factor, a combined disability 
rating of 100 percent has been in effect from February 8, 
2001.  Also, the Veteran has been granted a certificate of 
eligibility for specially adapted housing.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran should further action be required.  


REMAND

Following review of the record, the Board notes that 
clarification with regard to representation is required.  A 
June 2002 appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) reflects the 
Disabled American Veterans service organization is the 
Veteran's accredited representative.  However, in copies of 
emails dated June 2008, the Veteran indicated that "I told 
her DAV will never be my rep."  He indicated that a woman 
named Jenny Twyford was the person he wanted representing 
him.  In another email dated that month, he indicated that 
"I never elected DAV to be my representative, I have [ ] 
Order of Purple Heart or I can represent myself, what would 
you advise me to do.  I can give it to them in detail, seems 
like I would be better off representing myself."  The 
question of the Veteran's representation needs to be 
clarified.  

Also, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has found that for an increased 
compensation claim, Section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, in order to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability in 
question and the effect that worsening has on the claimant's 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating than would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability for noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, the severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer's statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  The Veteran has not been 
afforded comprehensive enough notice complying with the 
Court's ruling in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In view of the foregoing, the Board believes that more 
development is in order and the case is REMANDED for the 
following:  

1.  The Veteran should be contacted and 
asked to indicate whether or not he 
desires representation.  If so, he should 
authorize by the use of a VA Form 21-22 
(Appointment of Veterans Service 
Organization as Claimant's 
Representative) an individual or 
individuals to represent him.  If he 
desires to represent himself, he should 
revoke in writing the Disabled American 
Veterans as his representative.  

2.  The Veteran should be provided with 
proper notice in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000 regarding his 
claims for higher disability ratings 
which complies with the heightened notice 
requirements set forth in Vazquez-Flores 
discussed above.  

3.  The Veteran should also be asked to 
indicate any treatment he has received 
for the disorders at issue from VA and/or 
private facilities since June 2007.  Any 
records indicated should be obtained and 
associated with the claims file.  

4.  Then, VA should readjudicate the 
claims, with consideration of all 
pertinent laws and regulations, including 
the provisions of 38 C.F.R. § 3.321(b) 
with regard to extraschedular 
consideration.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, he should be provided with 
a Supplemental Statement of the Case and 
be afforded an opportunity for response 
before the case is returned to the Board 
for further review.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with due 
process and to further develop the claim.  The Board regrets 
that additional remand is required at this time, but believes 
further action is required before the claim may proceed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





